DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, WO 2016/014025 (Carestream), disclose a radiographic imaging apparatus having an x-ray source and x-ray detector, the apparatus comprising: elongated rigid guide rails having equivalent symmetrical shapes and spaced apart substantially in parallel (Fig. 3A, 3C, and 13A-C).
The prior art of record fail to teach the details of carriages each attached to one of the guide rails, wherein the carriages are configured to move along a length of the guide rails; a first type spherical bearing assembly attached to a first one of the carriages which is attached to a first one of the guide rails, the first type spherical bearing assembly configured to allow a gimbaled connection thereto while allowing substantially no axial movement, the axial movement perpendicular to the first one of the guide rails; a second type spherical bearing assembly attached to a second one of the carriages which is attached to a second one of the guide rails, the second type spherical bearing assembly configured to allow a gimbaled connection thereto while allowing a limited amount of axial movement perpendicular to the second one of the guide rails; and frame mounts each attached to one of the first type and second type spherical bearing assemblies, the frame mounts each configured to support a portion of the imaging apparatus and to facilitate movement thereof along the guide rails.

Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-12 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANI FOX/
Primary Examiner
Art Unit 2884